248 F.3d 1201 (9th Cir. 2001)
WASHINGTON LEGAL FOUNDATION; ALLEN D. BROWN; DENNIS H. DAUGS; GREG HAYES; L. DIAN MAXWELL, Plaintiffs-Appellants,v.LEGAL FOUNDATION OF WASHINGTON; KEVIN F. KELLY; BARBARA DURHAM, CHIEF JUSTICE; GERRY L. ALEXANDER, JUSTICE; JAMES M. DOLLIVER, JUSTICE; RICHARD P. GUY, JUSTICE; CHARLES WAYNE JOHNSON, JUSTICE; BARBARA A. MADSEN, JUSTICE; CHARLES Z. SMITH, JUSTICE; PHILIP A. TALMADGE, JUSTICE, Defendants-Appellees.
No. 98-35154
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
May 9, 2001

DC No. CV-97-00146-JCC (Western Washington)
ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



NOTE:


1
  Judges McKeown and Gould were recused.